801 F.2d 395Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.David Allen SUMRALL, Appellant,v.WARDEN, MARYLAND PENITENTIARY, Appellee.
No. 86-7087.
United States Court of Appeals, Fourth Circuit.
Submitted May 30, 1986.Decided Sept. 16, 1986.

David Allen Sumrall, appellant pro se.
Stephen H. Sachs, Richard Kastendieck, Attorney General's Office, for appellee.
D.Md.
AFFIRMED.
Before WIDENER, SPROUSE and WILKINSON, Circuit Judges.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from that court's order refusing relief pursuant to 28 U.S.C. Sec. 2254 is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Sumrall v. Warden, C/.A No. 84-0279 (D. Md., Feb. 25, 1986).


2
AFFIRMED.